Attachment to Advisory Action
	The applicant alleges that the rejection with respect to claims 13, 5-7 and 9 under 35 U.S.C. § 103 should be withdrawn. To support this argument, the applicant provides two arguments.
The applicant argues that “Hikida's "certainty factor" is information structured differently from the path in which the nodes of the plurality of fully connected layers F are connected to each other, such as the processing path or the setting paths of currently pending [c]laim 1” (page 11, ¶4). This argument appears to have several errors. First, “structured differently” is vague and unclear. Did the applicant try to indicate that Hikida’s certainty factor has the different embodiment structure from what claim 1 is reciting or the information of Hikida’s “certainty factor” was structured differently when it was combined with the primary reference, RS? Second, assuming the applicant was trying to indicate Hikida’s certainty factor has a different embodiment structure when it is combined with the primary reference from what is it is recited in claim 1, this is a very narrow scope of applying the standard review under 35 U.S.C. § 103. When section 103 is applied, there are two criteria—(1) combining the embodiment structures of the references; or (2) combining the teaching process of the references. Here, the applicant is only considering the first criterion. However, that is only partial applying the section 103. The second criterion has to be considered as well. If the second criterion does not exist, then any process claims excluding the so-called the judicial exceptions would be allowed regardless of the scope of the claim(s), which violates the fairness and accuracy of reviewing patent claims based on patentability. Third, “the path in which the nodes of the plurality of fully connected layers F are connected to each other, such as the processing path or the setting paths” is not what claim 1 recites. It is an interpretation of the applicant reading the specification into the claim. The claim interpretation is based on the “Broadest Reasonable Interpretation” in light of the specification, which is a truism that the applicant has no room to argue. See MPEP § 2111. 
The applicant also argues that Hikida does not disclose the two last claim limitations of claim 1 and those skilled in the art who are familiar with RS and Hikida would not have been motivated to combined the two references to render “classify the input image data based on the path in which the nodes of the plurality of fully connected layers are connected to each other (i.e., the processing path, the setting paths).” These arguments has some problems. First, claim 1 does not recite “classify the input image data based on the path in which the nodes of the plurality of fully connected layers are connected to each other.” It appears that the applicant interpreted the last limitation of claim 1 by reading the specification into the claim rather than the “Broadest Reasonable Interpretation” in light of the specification. Second, the citation of Hikida in the previous Office Action was clearly shown that it reads on the last two claim limitation of claim 1. Hikida’s three layers of convolution and pooling process (Figs. 23-S22-S26 and ¶¶0094-0102) reads on extracting a processing path in the network; the specification of Hikida disclosex that “it is possible to determine one ordinary category, to which the image data 1000 is classified, between the ordinary categories, which are apt to be erroneously distinguished, by performing a predetermined determination based on the certainty factor of the ordinary category and the certainty factor of the special category corresponding to the ordinary category. This determination method is described in the following S30 to S33. The certainty factor described below is normalized in step S29 as long as it is not differently described. Further, the normalized certainty factor is an example of a candidate value of the certainty factor …” (Figs. 23-S30-S33 and ¶0193-0199), which reads on the comparing process of the last limitation of claim 1. It is not quite sure why the applicant is focusing on the certainty factor when the Hikida has a clear process of comparison to determine which category the input image can be classified. Furthermore, the previous Office Action clearly discloses how and why the RS and Hikida were combined to render the limitations of claim 1, which negates the applicant’s argument that those it would have been obvious to a person of ordinary skill in the art to utilize the process of convolution and pooling of three layers with a comparison process of Hikida to RS’s fully-connected network. The suggestion/motivation would have been to “[recognize] a scene of the captured image and automatically performs a process or an edit suitable for the scene” (Hikida; 40004)” (emphasis added.)
Because of the forgoing reasons, the applicant’s allegation is denied. The rejection will be maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664